Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
Priority
This application discloses and claims only subject matter disclosed in the prior US Application No.  16/666,318 filed October 28, 2019, which is a continuation of US Application No. 15/176,848 filed June 8, 2016, and names the inventor or at least one joint inventor named in the prior application. The examiner acknowledges the Applicant’s claim for the benefit of the filing date of the prior application.

Claim Objections
Claims 14-18 are objected to because of the following informalities:  
In claims 14-17 line 1, “method of claim 1” should read “system of claim 13”
In claim 18 line 1, “method of claim 17” should read “system of claim 17”
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7. 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US Patent Application Pub. No. 2011/0161988 A1), in view of Scalingo (Non-Patent Literature "Docker Containers Monitoring”, retrieved from the internet: https:// web.archive.org/ web/2015050600 3816/http:// blog.scalingo.com, dated May 6, 2015, posted April 27, 2015, 4 pgs)(received IDS 1/26/2022), in further view of Inamdar et al (US Patent Application Pub. No. 2017/0019467 A1) hereinafter Inamdar.
Regarding claims 1, 7 and 13 Kashyap teaches:
A method comprising: a… process or a first subprocess of the…process within a first mount namespace of a first programmatic container… a second subprocess of the… process within the first mount namespace of the first programmatic container requires access to a filesystem in a second mount namespace of a second programmatic container; wherein the method is performed by one or more computing devices (see Fig. 4 and ¶¶ [0002],[0010], Kashyap shows a system which includes an operating system and containers which partition the resources managed by a single operating system into isolated groups, and is configured with a first container (a first programmatic container) and a second container (a second programmatic container) and a namespace manager which assigns a first set of namespaces to the first container (a first mount namespace) and a second set of namespaces to the second container (a second mount namespace), ¶ [0030],[0009] shows the containers run applications in their namespaces (process or a first subprocess), and the first or second namespace can have an object that is accessible across the shared namespace using cross communication across boundaries of the containers by creation of a socket in the shared namespace of either the first container or the second container (access to a filesystem in a second mount namespace)
Kashyap does not explicitly show:
a monitoring process or a first subprocess of the monitoring process
receiving an explicit notification
in response to the monitoring process or the first subprocess of the monitoring process receiving the explicit notification that the second subprocess requires access to a filesystem in the second mount namespace, the monitoring process or the first subprocess of the monitoring process switching from the first mount namespace of the first programmatic container to the second mount namespace; 
after accessing the filesystem in the second mount namespace of the second programmatic container, the monitoring process or the first subprocess of the monitoring process switching from the second mount namespace of the second programmatic container to the first mount namespace of the first programmatic container;
Scalingo shows:
a monitoring process or a first subprocess of the monitoring process  (see page 1, Scalingo shows a system running Docker containers where each container is to be monitored to provide data for the users and service provider (a monitoring process), and shows how to access data from LINUX control groups and namespaces created by DOCKER, page 2 shows the system can fetch information per container from the control groups, such as metrics about the CPU, memory and disks I/O of a container, and shows an open-source daemon/ACADOCK which exposes the data from the control groups and namespaces using an API)
in response to the monitoring process or the first subprocess of the monitoring process receiving the explicit notification that the second subprocess requires access to a filesystem in the second mount namespace, the monitoring process or the first subprocess of the monitoring process switching from the first mount namespace of the first programmatic container to the second mount namespace; (see page 2, Scalingo shows to get the usage data of a container, the network namespace is entered using a system call which includes a “:pid/ns/net” parameter, page 3, shows after making the system call, the current process (the first subprocess) is in the same network namespace of the container (switching from the first mount namespace of the first programmatic container to the second mount namespace) and the usage data of the container/application obtained)
after accessing the filesystem in the second mount namespace of the second programmatic container, the monitoring process or the first subprocess of the monitoring process switching from the second mount namespace of the second programmatic container to the first mount namespace of the first programmatic container; (see page 2, Scalingo shows after making the system call which includes a “:pid/ns/net” parameter, the current process is in the same network namespace of the container and the usage data of the container/application is obtained, page 1 shows the system obtains data from multiple containers and namespaces (switching from the second mount namespace of the second programmatic container to the first mount namespace)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Scalingo such that the system runs a monitoring agent/daemon in a container which can access the data from another container using DOCKER/an open-source daemon ACADOCK which exposes the data from the control groups and namespaces using an API and after making the system call, the current process is in the same network namespace of the container and the data of the container/application is obtained. Doing so would make the system more scalable/reliable since the system would be able to monitor and access performance data from the containers and namespaces
Inamdar shows:
receiving an explicit notification (see Fig.1, Fig.2 item 236 and [0023]-[0028],[0034], Inamdar shows a multi-tenant computing environment having one or more partitions  that include plurality of partition-specific applications and resources, where a partition is associated with a container database, [0071] shows various watch rules can be created by domain administrators, which leverage the notifications provided by a diagnostic application, such as WebLogic Diagnostic Framework, where watch rules can use a variety of data points, such as runtime metrics, log records and instrumentation events (an explicit notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Inamdar such that the monitoring agent/daemon in a container runs a diagnostic application, such as WebLogic and defines watch rules which use a variety of data points, such as runtime metrics, log records and instrumentation events such as access to the file system. Doing so would make the system more scalable/flexible since the system would be able to access performance data from the containers and namespaces.

Regarding claims 3, 9 and 15, Kashyap modified by Scalingo and Inamdar teaches the method, media and system of claims 1, 7 and 13
Kashyap does not explicitly show:
The method of claim 1, wherein the explicit notification includes an indication that the second subprocess requires to read or write in a filesystem of the second mount namespace
Inamdar shows:
The method of claim 1, wherein the explicit notification includes an indication that the second subprocess requires to read or write in a filesystem of the second mount namespace (see [0117], Inamdar shows a variable can be provided that can be passed to an application/script, which can specify a location of the file where the script is expected to write name/value pairs (indication that the second subprocess requires to read or write in a filesystem)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Inamdar such that the monitoring agent/daemon in a container runs a diagnostic application, such as WebLogic which uses watch rules to provide notifications which passes a variable which can specify a location of the file where the application can access name/value pairs. Doing so would make the system more scalable since the system would be able to access performance data from other containers and namespaces.


Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, in views of Scalingo and Inamdar, and in further view of Singh et al (US Patent Application Pub. No. 2016/0162320 A1) hereinafter Singh.
Regarding claims 2, 8 and 14, Kashyap modified by Scalingo and Inamdar teaches the method, media and system of claims 1, 7 and 13
Kashyap does not explicitly show:
The method of claim 1, wherein the second subprocess comprises a monitoring script
Singh shows:
The method of claim 1, wherein the second subprocess comprises a monitoring script (see Fig.2 and [0021],[0033], Singh shows a system for creating clusters of software container instances for customers of a service provider, each container having own namespace and applications running within the containers software and a container agent, which performs various tasks such as registering container instances, providing task statuses, signaling task heartbeats, and reporting task events, and a telemetry agent which monitors resource utilization, such as processor, storage, and network usage, of a container instance, amount of memory used by processes of the containers, number of reads and writes by the processes of the container, and number of input/output operations queued for the processes of the container, [0167] shows applications may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C#, or C++, or any scripting language (second subprocess comprises a monitoring script)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Singh such that the monitoring agent/daemon in a container is implemented as one or more scripts or programs written in any programming language, such as Java®, C, C#, or C++, or any scripting language. Doing so would make the system easier to manage/flexible since the system would be able to easily update/modify a monitoring script.

Regarding claims 5, 11 and 17 Kashyap modified by Scalingo and Inamdar teaches the method, media and system of claims 1, 7 and 13
Kashyap does not explicitly show:
The method of claim 1, wherein the monitoring process includes a monitoring agent comprising logic that processes notifications including the explicit notification
Singh shows:
The method of claim 1, wherein the monitoring process includes a monitoring agent comprising logic that processes notifications including the explicit notification (see [0037], Singh shows each of the container instances contain a pair of agents, the container agent and a telemetry agent that allow containers to be managed and provide cluster state information, and logging and telemetry data collection (a monitoring agent), [0103],[0154] shows providing notifications such as for metrics about the container instances of the cluster collected by a telemetry service (logic that processes notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Singh such that the monitoring agent/daemon in a container that provides metrics and telemetry data using notifications. Doing so would make the system easier to manage/flexible since the system would use a monitoring agent which provides notifications to other applications/process.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, in views of Scalingo and Inamdar, and in further view of Khanduja et al (US Patent No. 9,667,725 B1) hereinafter Khanduja.
Regarding claims 4, 10 and 16 Kashyap modified by Scalingo and Inamdar teaches the method, media and system of claims 1, 7 and 13
Kashyap does not explicitly show:
The method of claim 1, wherein the monitoring process uses a setnso or nsentero system call to switch from the first mount namespace to the second mount namespace
Khanduja shows:
The method of claim 1, wherein the monitoring process uses a setns or nsenter system call to switch from the first mount namespace to the second mount namespace  (see Fig.1 and col.1 lines 20-28, Khanduja shows a system which includes Linux containers used to provide virtualization infrastructure in multi-tenant environments to isolate storage resources utilized by a container of one tenant from the storage resources utilized by containers of other tenants, Fig.6 and col.11 lines 61-66 shows the container run is executed in the Docker daemon mount namespace which involves using Linux setns and run docker daemon namespace commands (process uses a setns or nsenter system call)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Khanduja such that the monitoring agent/daemon in a container uses Linux setns and run docker daemon namespace commands to switch to the second namespace. Doing so would make the system more secure/easier to maintain since the system would be able to use standard Linux and DOCKER commands.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, in views of Scalingo, Inamdar, Singh and Khanduja, and in further view of Karamcheti et al (US Patent Application Pub. No. 2014/0281133 A1) hereinafter Karamcheti.
Regarding claims 6, 12 and 18 Kashyap modified by Scalingo, Inamdar and Singh teaches the method, media and system of claims 5, 11 and 17
Kashyap does not explicitly show:
The method of claim 5, wherein the monitoring agent is configured to collect a threshold number of notifications corresponding to multiple input/output (I/O) calls, and in response to collecting the threshold number of notifications, the monitoring process performing a single setns system call for the multiple I/O calls 
Karamcheti shows:
The method of claim 5, wherein the monitoring agent is configured to collect a threshold number of notifications corresponding to multiple input/output (I/O) calls, and in response to collecting the threshold number of notifications (see Fig.3 and [0020],[0021], Karamcheti shows a system which determines a number of pending input/output (I/O) access requests at a device, or a queue occupancy ratio of pending write requests, and detects whether a particular queue of write requests has more than a threshold number of entries (collect a threshold number of notifications corresponding to multiple input/output (I/O) calls)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap to incorporate the teaching of Karamcheti such that the monitoring agent/daemon in a container determines a queue occupancy ratio of pending write requests, and detects whether a particular queue of write requests has more than a threshold number of entries. Doing so would improve system performance since the system would send a notification based on a threshold number of write/access.
Khanduja shows:
the monitoring process performing a single setns system call for the multiple I/O calls (see Fig.6 and col.11 lines 61-66 shows the container run is executed in the Docker daemon mount namespace which involves using Linux setns and run docker daemon namespace commands (performing a single setns system call)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kashyap and Karamcheti to incorporate the teaching of Khanduja such that the monitoring agent/daemon in a container uses Linux setns and run docker daemon namespace commands to switch to the second namespace based on reaching a threshold number of access requests. Doing so would improve system performance since the system would send a notification based on a threshold number of write/access.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                
RANJAN PANT
Examiner
Art Unit 2458 

/RP/